986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Randy Gale DUGGER, Defendant-Appellant.
No. 92-7184.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 24, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Paul Trevor Sharp, Magistrate Judge.  (CR-91-128-WS)
Randy Gale Dugger, Appellant Pro Se.
Lisa Blue Boggs, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Randy Dugger appeals the magistrate judge's order denying his motion for production of transcripts to assist him in filing a 28 U.S.C. § 2255 (1988) motion.*  We dismiss for lack of jurisdiction.


2
The decisions of a magistrate judge may not be appealed directly to this Court unless the parties have consented to have a magistrate conduct all proceedings pursuant to 28 U.S.C. § 636(c)(1) (1988).  As there is no evidence that the parties in this case are proceeding under § 636(c)(1), the proper procedure is to seek reconsideration by the district court.  28 U.S.C. § 636(b)(1)(A).  Therefore, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent that Dugger intended the transcripts for use in his direct appeal, the motion is moot because this Court dismissed the appeal by a previous order